

AMENDMENT N0. 11
NON-COMPETITION AGREEMENT


AMENDMENT NO. 11, dated as of August 8, 2009, among The STUDENT LOAN
CORPORATION, a Delaware corporation (“Company”), CITIBANK, N.A., a national
banking association (“Citibank”), and CITIGROUP INC., a Delaware corporation and
the ultimate parent of Citibank (“Citigroup” and, together with Citibank, the
“Parents”).


WHEREAS, the Company, Citibank (successor by merger to Citibank (New York
State)), and Citicorp, a Delaware corporation, have heretofore entered into a
Non-Competition Agreement, dated as of December 22, 1992, the term of which was
extended pursuant to a letter agreement dated November 1, 1999, the term of
which was further extended pursuant to Amendment No. 1 dated as of June 22,
2000, Amendment No. 2 dated as of June 22, 2001, Amendment No. 3 dated as of May
5, 2002, Amendment No. 4 dated as of June 22, 2003, Amendment No. 5 dated as of
June 22, 2004, Amendment No. 6 dated as of June 22, 2005, Amendment No. 7 dated
as of June 22, 2006, Amendment No. 8 dated as of June 22, 2007, Amendment No. 9
dated as of June 22, 2008, and Amendment No. 10 dated as of August 8, 2008, and
Citigroup Inc. was substituted as a party in lieu of Citicorp (the
Non-Competition agreement, as so extended and amended, being referred to herein
as the “Agreement”); and


WHEREAS, the parties wish to further amend the Agreement.


NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company, Citibank and Citigroup hereby consent and agree as
follows:


SECTION 1. Unless otherwise defined in this Amendment No. 11, all defined terms
used therein shall have the meanings ascribed to such terms in the Agreement.


SECTION 2. The term of the Agreement (originally scheduled to expire on December
22, 1999, and previously extended to August 8, 2009) shall be extended for an
additional twelve (12) months to August 8, 2010.


SECTION 3. This Amendment No. 11 may be executed in two or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument.


SECTION 4.  From and after the date of this Amendment No. 11, all references in
the Agreement to this “Agreement” shall refer to the Agreement as amended hereby
and all references in the Agreement to the “seventh anniversary” of the
Agreement shall be deemed amended to refer to August 8, 2010.


IN WITNESS WHEREOF, the Company, Citibank and Citigroup have each caused this
Amendment No. 11 to the Agreement to be duly executed by the respective officers
as of the day and year first above written.
 

 
THE STUDENT LOAN CORPORATION


         
By: /s/ Michael J. Reardon
   
 
 
Name: Michael J. Reardon
       
Title: Principal Executive Officer 
 
   
 
 


CITIBANK,
N.A.                                                                                            

         
By: /s/ William E. Brown
       
Name: William E. Brown
       
Title: Executive Vice President 
 
       

 
CITIGROUP INC.

         
By: /s/ Michael Zuckert
   
 
 
Name: Michael Zuckert
   
 
 
Title: Deputy General Counsel 
   
 
 